Opinion issued May 19, 2009  

 

 



 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00415-CR
____________

IN RE CHARLES R. EDWARDS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Charles R. Edwards, has filed a pro se petition for writ of mandamus,
requesting that this Court compel respondent to grant him jail time credits in trial
court cause number 1167894. (1)  Relator's petition does not meet the requirements of
the Texas Rules of Appellate Procedure.   For example, it does not include a table of
contents, index of authorities, an appendix that contains a certified or sworn copy of
any order complained of.  See Tex. R. App. P. 9.5, 52.3(b), (c), (k).  Morever, relator
has not certified that he has reviewed the petition and that every factual statement in
the petition is supported by citation to competent evidence included in the appendix
or record.  See Tex. R. App. P. 52.3 (j).  This Court has previously stated, that
although we generously  read  a pro se litigant's petition in an original proceeding,
we will hold "the relator to the same procedural standards we apply to other litigants." 
 Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig.
proceeding).   In this case, relator has not complied  Rule of rule 52.3 and has not
provided us with a record that shows that he is entitled to mandamus relief.
	We also note that relator gave notice of appeal in trial court cause number
1167894, and the appeal is assigned to this Court as appellate cause number 01-08-00502-CR.  Relator is represented by appointed counsel, David Suhler, and he  is not
entitled to hybrid representation. See Gray v. Shipley, 877 S.W.2d 806 (Tex.
App.--Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d 623,
625 (Tex. Crim. App. 1981).
	 We deny the petition for writ of mandamus.
	We deny any pending motion as moot.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Jennings, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Relator names as respondent, the Honorable Jan Krocker, Judge, 184th District
Court, Harris County, Texas.